Title: To Alexander Hamilton from William Ellery, 19 August 1794
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] August 19, 1794. “Since my last have arrived here the Schooner St. George of Montego Bay … captured on the High Seas by the Frigate La Concorde; also the Brig Perserverance of St. John New Brunswick … bound last from Turks Island for Newyork and captured on the high Seas, by the Privateer Sans Pareille.… Inclosed are copies of the papers produced to me.… I wrote a letter to the Governor of this State … inclosing … a copy of that part of your instructs. which relates to Privateers originally fitted out in the United States, and prizes brought or sent in by such Privateers.… Jean Baptiste Bernard the Prize master of the Perseverance has been apprehended on a charge of having murdered a man in Charlestown last June … and he has been confined in Gaol.…”
